DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on June 22, 2021 for the patent application 16/610,343 originally filed on November 1, 2019. Claims 1-4 and 8-20 are amended. Claims 5-7 are cancelled. Claims 1-4 and 8-20 remain pending. The first office action of March 23, 2021 is fully incorporated by reference into this final office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant has amended the title to be more descriptive. Accordingly, the objection to the title of the specification is withdrawn.
The amendments to the claims are sufficient to overcome the outstanding 35 USC 112 rejections. Therefore, the 35 USC 112 rejections are withdrawn.
Amendments to the claims are sufficient to overcome the outstanding 35 USC 101 rejections. Therefore, the 35 USC 101 rejections are withdrawn.
The amendments to the claims are sufficient to overcome the outstanding 35 USC 102 and 35 USC 103 rejections. Therefore, the 35 USC 102 and 35 USC 103 rejections are withdrawn. However, new 35 USC 103 rejections apply, as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn et al. (hereinafter “Rihn,” US 2017/0092084) in view of Oh et al. (hereinafter “Oh,” US 2010/0148942).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claims 19 (Currently Amended) and 20 (Currently Amended), Rihn discloses an information processing apparatus, comprising: 
a control section (see Rihn Fig. 5, processor) configured to:
determine a type of a sound output section that outputs a sound signal (see Rihn Fig. 8, “Detect Audio Output Accessory Connectivity Status” 852);

wherein the vibration strength of the vibration section is changed based on the type of the sound output section (Rihn [0044], “if headphones or a Bluetooth device are connected to the audio display…, the haptic output device generates and applies a first haptic effect… However, if… audio will be output via an integral speaker of the audio display), the haptic output device generates and applies a second haptic effect… the first haptic effect is stronger than the second haptic effect such that weaker effects are provided when audio is output via an integral speaker of the audio display as compared to stronger effects that are provided when audio is output via a connected audio accessory device such as headphones or a Bluetooth device,” the haptic effects are vibrations with strength determined in accordance with the type of sound output device being used).
Rihn does not explicitly teach determine that a value of the vibration strength is a maximum value of vibration of the vibration section; and control the sound output section to change a strength of the sound signal, wherein the strength of the sound signal is changed based on the determination that the value of the vibration strength is the maximum value of the vibration.
However, Oh discloses determine that a value of the vibration strength is a maximum value of vibration of the vibration section; and control the sound output section to change a strength of the sound signal, wherein the strength of the sound signal is changed based on the determination that the value of the vibration strength is the maximum value of the vibration (Oh [0025], “The audio processor 120 may adjust the magnitude of an audio signal to be output according to the vibration pattern 153 or another vibration pattern that is linked to a specific content 151. That is, the audio processor 120 may perform a fine adjustment of the volume up/down under the control of the control unit 160 when the amplitude of the vibration pattern 153 is large or frequency of the vibration pattern 153 varies,” the audio processor may adjust the volume down  when the amplitude of the vibration is large).

Regarding claim 8 (Currently Amended), Rihn in view of Oh discloses that the control section is further configured to: determine a sound strength of an environmental sound; and control the vibration section to change the vibration strength of the vibration section based on the sound strength of the environmental sound (Rihn [0065], “haptic effects may be varied depending upon detection of ambient temperature and/or ambient noise… haptic effects may be strengthened or added when an increase in ambient temperature and/or ambient noise is sensed”).
Regarding claim 15 (Currently Amended), Rihn in view of Oh discloses that the control section is further configured to: acquire information about a change in a physical state of a user, wherein the information is acquired based on the vibration of the vibration section; and change a specific value associated with the vibration strength of the vibration section based on the acquired information; and control the vibration section to change the vibration strength of the vibration section based on the change in the specific value (Rihn [0064], “When a user is undergoing a rigorous activity, the host processor and/or the local processor is configured vary the control signal for the haptic output device depending on a sensed signal from the biometric sensor (i.e., haptic effects may be strengthened or added when adrenaline is sensed).”).
Regarding claim 17 (Currently Amended), Rihn in view of Oh discloses that the vibration section is arranged on a vibrator, and the control section is further configured to: acquire information about a state of the vibrator, wherein the state indicates that the vibrator is held by a user; and control the vibration section to change the vibration strength of the vibration section based on the information about the state of the vibrator (Rihn [0066], “haptic effects may be varied depending upon where the haptic peripheral is physically located with reference to the user, i.e., in user's pocket, held in hand, attached to user's body or on person.”).

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Oh, and in further view of Obana et al. (hereinafter “Obana1,” US 2016/0192067).
Regarding claim 2 (Currently Amended), Rihn in view of Oh does not explicitly teach that the control section is further configured to control the vibration section to: change the vibration strength of the vibration section based on the strength of the sound signal.
However, Obana1 discloses that the control section is further configured to control the vibration section to: change the vibration strength of the vibration section based on the strength of the sound signal (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker.”).
Obana1 is analogous to Rihn in view of Oh, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Oh, to include that the control section is further configured to control the vibration section to: change the vibration strength of the vibration section based on the strength of the sound signal, as taught by Obana1, in order to give a user a higher sense of immersion 
Regarding claim 3 (Currently Amended), Rihn in view of Oh does not explicitly teach that the vibration strength of the vibration section is changed such that: stronger the strength of sound signal is, stronger the vibration strength of the vibration section is, or weaker the strength of the sound is, weaker the vibration strength of the vibration section is.
However, Obana1 discloses that the vibration strength of the vibration section is changed such that: stronger the strength of sound signal is, stronger the vibration strength of the vibration section is, or weaker the strength of the sound is, weaker the vibration strength of the vibration section is (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker.”).
Obana1 is analogous to Rihn in view of Oh, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Oh, to include that the vibration strength of the vibration section is changed such that: stronger the strength of sound signal is, stronger the vibration strength of the vibration section is, or weaker the strength of the sound is, weaker the vibration strength of the vibration section is, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4 (Currently Amended), Rihn in view of Oh does not explicitly teach that the vibration strength of the vibration section is changed such that: stronger the strength of the sound 
However, Obana1 discloses that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, weaker the vibration strength of the vibration section is, or weaker the strength of the sound signal is, stronger the vibration strength of the vibration section is (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker,” vibrator in inverse proportion to the volume of the sound).
Obana1 is analogous to Rihn in view of Oh, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Oh, to include that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, weaker the vibration strength of the vibration section is, or weaker the strength of the sound signal is, stronger the vibration strength of the vibration section is, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 16 (Currently Amended), Rihn in view of Oh does not explicitly teach that the control section is further configured to control the vibration section to change a strength of a vibration sound generated by the vibration of the vibration section, and the strength of the vibration sound is changed based on the strength of the sound signal.
However, Obana1 discloses that the control section is further configured to control the vibration section to change a strength of a vibration sound generated by the vibration of the vibration section, and the strength of the vibration sound is changed based on the strength of the sound signal (Obana1 In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker.”).
Obana1 is analogous to Rihn in view of Oh, as both are drawn to the art of haptic feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Oh, to include that the control section is further configured to control the vibration section to change a strength of a vibration sound generated by the vibration of the vibration section, and the strength of the vibration sound is changed based on the strength of the sound signal, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Oh, and in further view of Hein, JR. et al. (hereinafter “Hein,” US 2004/0029637).
Regarding claim 9 (Currently Amended), Rihn in view of Oh does not explicitly teach that the control section is further configured to: determine a sound strength of an environmental sound; and control the sound output section to change the strength of the sound signal based on the sound strength of the environmental sound.
However, Hein discloses that the control section is further configured to: determine a sound strength of an environmental sound; and control the sound output section to change the strength of the sound signal based on the sound strength of the environmental sound (Hein [0030], “adjust the machine's volume setting based on the measured ambient noise level”).
.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Oh, and in further view of Obana et al. (hereinafter “Obana2,” US 2015/0356838).
Regarding claim 10 (Currently Amended), Rihn in view of Oh does not explicitly teach that the control section is further configured to control a display screen to change a video displayed on the display screen, and the video is changed based on the vibration of the vibration section.
However, Obana2 discloses that the control section is further configured to control a display screen to change a video displayed on the display screen, and the video is changed based on the vibration of the vibration section (Obana2 [0023-0024], “the vibration generation system may further include a display. The one or more processors may be further configured to, as display control, display an image corresponding to the first vibration signal and the second vibration signal on the display… Based on the above, an image corresponding to vibrations is displayed”).
Obana2 is analogous to Rihn in view of Oh, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Oh, to include that the control section is further configured to control a display screen to change a video displayed on the display screen, and the video is changed 
Regarding claim 11 (Currently Amended), Rihn in view of Oh does not explicitly teach that the control section is further configured to change at least one of: a size of an object within the video based on the vibration of the vibration section, or a magnitude of an action of the object within the video based on the vibration of the vibration section.
However, Obana2 discloses that the control section is further configured to change at least one of: a size of an object within the video based on the vibration of the vibration section, or a magnitude of an action of the object within the video based on the vibration of the vibration section (Obana2 [0023-0024], “the vibration generation system may further include a display. The one or more processors may be further configured to, as display control, display an image corresponding to the first vibration signal and the second vibration signal on the display… Based on the above, an image corresponding to vibrations is displayed”).
Obana2 is analogous to Rihn in view of Oh, as both are drawn to the art of tactile feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Oh, to include that the control section is further configured to change at least one of: a size of an object within the video based on the vibration of the vibration section, or a magnitude of an action of the object within the video based on the vibration of the vibration section, as taught by Obana2, in order to provide a more highly realistic experience to the user (Obana2 [0024]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12 (Currently Amended), Rihn in view of Oh does not explicitly teach that the control section is further configured to control a display screen to change a scene of a video displayed 
However, Obana2 discloses that the control section is further configured to control a display screen to change a scene of a video displayed on the display screen and the scene of the video is changed based on the vibration of the vibration section (Obana2 [0023-0024], “the vibration generation system may further include a display. The one or more processors may be further configured to, as display control, display an image corresponding to the first vibration signal and the second vibration signal on the display… Based on the above, an image corresponding to vibrations is displayed”).
Obana2 is analogous to Rihn in view of Oh, as both are drawn to the art of tactile feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Oh, to include that the control section is further configured to control a display screen to change a scene of a video displayed on the display screen and the scene of the video is changed based on the vibration of the vibration section, as taught by Obana2, in order to provide a more highly realistic experience to the user (Obana2 [0024]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 13 (Currently Amended), Rihn in view of Oh does not explicitly teach that the control section is further configured to control the vibration section to change the vibration of the vibration section based on a scene of a video.
However, Obana2 discloses that the control section is further configured to control the vibration section to change the vibration of the vibration section based on a scene of a video (Obana2 [0023-0024], “the vibration generation system may further include a display. The one or more processors may be further configured to, as display control, display an image corresponding to the first vibration signal and the second vibration signal on the display… Based on the above, an image corresponding to vibrations is displayed”).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Oh, and in further view of Shim et al. (hereinafter “Shim,” US 2020/0230647).
Regarding claim 14 (Currently Amended), Rihn in view of Oh does not explicitly teach a microphone configured to vibrate based on the vibration of the vibration section, wherein the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a usage state of the microphone.
However, Shim discloses a microphone configured to vibrate based on the vibration of the vibration section, wherein the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a usage state of the microphone (Shim [0250], “a vibration frequency may be generated or changed on the basis of one of the various types of inputs, such as… a voice or audio input (e.g., selecting a vibration frequency on the basis of a user voice frequency via a microphone)”).
Shim is analogous to Rihn in view of Oh, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Oh, to include a microphone configured to vibrate based on the vibration of the vibration section, wherein the control section is further configured to control the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Oh, and in further view of Aoki et al. (hereinafter “Aoki,” US 2018/0028910).
Regarding claim 18 (Currently Amended), Rihn in view of Oh does not explicitly teach that the control section is further configured to: acquire one of sensitivity information of the strength of the sound signal output from the sound output section or sensitivity information of the vibration strength of the vibration section; and control the vibration section to change the vibration strength of the vibration section based on one of the sensitivity information of the strength of the sound signal or the sensitivity information of the vibration strength.
However, Aoki discloses that the control section is further configured to: acquire one of sensitivity information of the strength of the sound signal output from the sound output section or sensitivity information of the vibration strength of the vibration section; and control the vibration section to change the vibration strength of the vibration section based on one of the sensitivity information of the strength of the sound signal or the sensitivity information of the vibration strength (Aoki [0240], “The correction module holds frequency characteristics obtained by multiplying frequency characteristics representing vibration strength of vibrator 214 of vibration portion 220 and frequency characteristics representing sensitivity with which a user feels vibrations by each other, and when an amplitude of a vibration pattern is input, the correction module multiplies the input amplitude by a coefficient in accordance with frequency f of the vibration pattern and outputs a result of multiplication.”).
.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SA/               Examiner, Art Unit 3715  

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715